Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Torrie et al (US 2005/0283192).
Torrie et al discloses the following limitations:
Claim 1. An inserter, comprising: a hollow elongated shaft (100) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen extending therethrough (Figs. 3, 4; [0106]); a sharp point (108) at the distal end of the hollow elongated shaft, the sharp point disposed eccentric to the longitudinal axis of the hollow elongated shaft (Figs. 3, 4 – tip is eccentric by being offset to the bottom in the 
Claim 2. The inserter of claim 1, wherein the distal end of the hollow elongated shaft has an oblique face forming the sharp point (108) (Figs. 3, 4).
Claim 3. The inserter of claim 1, further comprising a lever (190) extending from the handle and connected to the drive shaft (Fig. 5; [0109]).
Claim 4. The inserter of claim 3, wherein actuating the lever advances the drive shaft through the lumen of the hollow elongated shaft ([0109]).
Claim 5. The inserter of claim 1, further comprising a slot (110) extending along the hollow elongated shaft and into the lumen ([0106]).
Claim 8. The inserter of claim 5, wherein at least one anchor (16, 18) is disposed within the lumen, the at least one anchor attached to suture (10) (Figs. 3, 4; [0106]).
Claim 9. The inserter of claim 8, wherein the at least one anchor comprises a fin (152), wherein the fin extends into the slot in the hollow elongated shaft (Figs. 3, 4; [0107]).
Claim 10. The inserter of claim 8, wherein moving the drive shaft distally through the lumen drives the at least one anchor toward the distal end of the hollow elongated shaft ([0109]).

Claim(s) 1-6, 8 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Catanese et al (US 2006/0265042).
Camtanese et al discloses the following limitations:
Claim 1. An inserter, comprising: a hollow elongated shaft (32) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen extending therethrough ([0165], an anchor can be advanced through the needle and thus the needle comprises a lumen for the anchor); a sharp point (Fig. 6G, sharp point on right side) at the distal end of the hollow elongated shaft, the sharp point disposed eccentric to the longitudinal axis of the hollow elongated shaft (disposed eccentric by being offset to the top in the figure); a handle (174) at the proximal end of the hollow elongated shaft (Fig. 6A; [0248], [0250]); and a drive shaft (64) movably disposed within the lumen of the hollow elongated shaft (Fig. 6B; [0248]).
Claim 2. The inserter of claim 1, wherein the distal end of the hollow elongated shaft has an oblique face forming the sharp point (Fig. 6G).
Claim 3. The inserter of claim 1, further comprising a lever (120) extending from the handle and connected to the drive shaft (Fig. 6A, 6C; [0248], [0250]).
Claim 4. The inserter of claim 3, wherein actuating the lever advances the drive shaft through the lumen of the hollow elongated shaft ([0248], [0250]).
Claim 5. The inserter of claim 1, further comprising a slot (see annotated figure below) extending along the hollow elongated shaft and into the lumen.

    PNG
    media_image1.png
    248
    455
    media_image1.png
    Greyscale

Claim 6. The inserter of claim 5, wherein the slot extends toward, but not entirely through, the sharp point of the hollow elongated shaft (see annotated figure from claim 5, the slot terminates proximal from the sharp point and does not extend to the sharp point).
Claim 8. The inserter of claim 5, wherein at least one anchor (12, 14) is disposed within the lumen, the at least one anchor attached to suture (16) (Fig. 6G; [0161]).
Claim 10. The inserter of claim 8, wherein moving the drive shaft distally through the lumen drives the at least one anchor toward the distal end of the hollow elongated shaft ([0248], [0250]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fallin et al (US 2004/0002734) in view of Torrie et al .
Claim 1. Fallin et al discloses an inserter, comprising: a hollow elongated shaft (18) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen extending therethrough (Fig. 3A); a sharp point (51) at the distal end of the hollow elongated shaft ([0033]), the sharp point disposed eccentric to the longitudinal axis of the hollow elongated shaft (eccentric by being offset towards the bottom in Fig. 3A); a handle (16) at the proximal end of the hollow elongated shaft ([0029]); and a drive shaft (34) ([0036], [0037]).
Fallin et al discloses the drive shaft (34) is movably disposed around an exterior of the hollow elongated shaft (18) to push and advance the anchors (56, 58) (Figs. 2, 2A; [0036], [0037]) and thus fails to disclose the drive shaft is movably disposed within the lumen of the hollow elongated shaft.
However, in the same field of endeavor, Torrie et al teaches a suture anchor inserter, comprising a hollow elongated shaft (100) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen extending within the lumen of the hollow elongated shaft (as opposed to the exterior as disclosed by Fallin et al) to minimize the profile of the device (by placing the drive shaft within the already existing lumen of the hollow elongated shaft allows the hollow elongated shaft to not add to the exterior diameter of the device).  Further, since both Fallin et al and Torrie et al are directed to suture anchor inserters with a drive shaft movably disposed relative to the hollow elongated shaft to advance the anchors within the lumen of the hollow elongated shaft, it would have been obvious to one of ordinary skill in the art to substitute one known location (around the exterior of the hollow elongated shaft as taught in Fallin et al) with another location (disposed within the lumen of the hollow elongated shaft as taught by Torrie et al) to achieve the predictable result of allowing the drive shaft to move in a manner to advance the anchors within the hollow elongated shaft.  
Claim 2. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses the distal end of the hollow elongated shaft has an oblique face forming the sharp point (Figs. 4-6).
Claim 3. The combination discloses the invention substantially as claimed above, wherein Fallin et al disclose a lever (37) extending from the handle and connected to the drive shaft (Fig. 2; [0037]).
Claim 4. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses actuating the lever advances the drive shaft through the lumen of the hollow elongated shaft ([0037]).
Claim 5. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses a slot (52) extending along the hollow elongated shaft and into the lumen ([0034]).
Claim 7. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses a projection (54) extending from the hollow elongated shaft into the slot (Fig. 5; [0034]).
Claim 8. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses at least one anchor (56, 58) is disposed within the lumen, the at least one anchor attached to suture (60) (Fig. 4; [0040], [0048]).
Claim 9. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses the at least one anchor comprises a fin (70, 75), wherein the fin extends into the slot in the hollow elongated shaft (Fig. 4; [0042]).
Claim 10. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses moving the drive shaft distally through the lumen .

Claims 11, 12, 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al (US 2007/0027476) in view of Foerster et al (US 2009/0069823).
Claim 11. Harris et al discloses an inserter, comprising: a hollow elongated shaft 20) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen extending therethrough (Figs. 1-4); a sharp point (38a) at the distal end of the hollow elongated shaft (Figs. 2-4; [0091]), the sharp point disposed eccentric to the longitudinal axis of the hollow elongated shaft (eccentric by being offset to the bottom in the figures); a handle (16) at the proximal end of the hollow elongated shaft ([0088]); a drive shaft (24) movably disposed within the lumen of the hollow elongated shaft (Fig. 8; [0097]); a lever (30) extending from the handle and connected to the drive shaft; wherein actuating the lever advances the drive shaft through the lumen of the hollow elongated shaft (Fig. 1; [0107]).  
Harris et al discloses tensioning a suture (flexible portion) by hand ([0010]) but fails to disclose a tension wheel extending from the handle.  However, in the same field of endeavor, Foerster et al teaches a suture anchor inserter (Fig. 1), wherein a tension wheel (50, 52) is provided on a handle assembly (12) for tensioning a suture (54) coupled to anchors (32, 34) (Figs. 1, 3, 4; [0053], [0060]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Harris et al with a tension wheel extending from the handle as taught by Foerster controlled tensioning on the suture during the surgical procedure ([0055]).
Claim 12. The combination discloses the invention substantially as claimed above, wherein Harris et al discloses at least one anchor (60, 70) is disposed within the lumen of the hollow elongated shaft, the at least one anchor attached to suture (12, 58) (Fig. 30; [0087], [0107]).
Claim 15. The combination discloses the invention substantially as claimed above, wherein Harris et al discloses the drive shaft (24) is hollow (Fig. 8; [0097]).
Claim 16. The combination discloses the invention substantially as claimed above, wherein Harris et al as modified discloses the suture extends through the drive shaft (Fig. 10B; [0097]) and engages the tension wheel (Foerster et al: [0053], [0055], [0060]).
Claim 17. The combination discloses the invention substantially as claimed above, wherein Foerster et al discloses rotation of the tension wheel in a first direction increases tension on the suture and rotation of the tension wheel in a second direction decreases tension on the suture ([0053], [0060]).
Claim 18. The combination discloses the invention substantially as claimed above, wherein the device as modified would result in the tension wheel and the lever extending from opposing sides of the handle since Foerster et al teaches positioning the tension wheel (50, 52) opposite the side of the lever (14) on the handle.  Therefore, as modified, the tension wheel would be disposed on the top side of the handle in Fig. 1 of Harris, opposite from lever (30).

Claims 13 and 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al in view of Foerster et al as applied to claim 12 above, and further in view of Kammerer et al (US 5941439).
Claim 13. The combination discloses the invention substantially as claimed above, wherein Harris et al discloses the at least one anchor comprises a fin (48) (Fig. 11; [0098]) and the hollow elongated shaft comprises a slot (40a) (Figs. 2-4; [0091]) but fails to disclose the slot for receiving the fin, and further wherein the hollow elongated shaft comprises a projection extending into the slot.
However, in the same field of endeavor, Kammerer et al teaches an anchor inserter, wherein an anchor (515) comprising a fin (560) (Figs. 28, 41) is disposed within a sharp hollow elongated shaft (505) for deploying through the lumen of the hollow elongated shaft (Figs. 24, 27).  The fin (560) extends through a slot (530) of the hollow elongated shaft, wherein the hollow elongated shaft comprises a projection (545) extending into the slot (extends into the opening of the slot and therefore reduces the width of the slot at the location of the projection in Fig. 27; col. 4, ll. 65 – col. 5, ll. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination with the slot for receiving the fin and the shaft comprising a projection extending into the slot as taught by Kammerer et al to provide the hollow elongated shaft with a mechanism for holding the anchor in place (col. 4, ll. 65 – col. 5, ll. 3).  
Claim 14. The combination discloses the invention substantially as claimed above, wherein Kammerer et al discloses the projection retards movement of the at . 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al in view of Foerster et al and Kammerer et al as applied to claim 13 above, and further in view of Catanese et al.
Claim 19.  The combination discloses the invention substantially as claimed above, but fails to disclose the slot extends towards, but not entirely through, the sharp point of the hollow elongated shaft.  Harris et al discloses the slot (40a) is for allowing the suture (flexible portion 58 of suture 12) to extend out of the hollow elongated shaft ([0091]).  In the same field of endeavor, Catanese et al teaches an inserter comprising: a hollow elongated shaft (32); a sharp eccentric point (Fig. 6G, sharp point on right side); a handle (174)  (Fig. 6A; [0248], [0250]); and a drive shaft (64) (Fig. 6B; [0248]), wherein a slot extends toward, but not entirely through, the sharp point of the hollow elongated shaft (see annotated figure below).  Like Harris et al, the slot of Catanese et al is for allowing a flexible suture (16) to extend therethrough (Fig. 6G).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination with the slot extending towards, but not entirely through, the sharp point of the hollow elongated shaft as taught by Catanese et al since such a configuration will prevent the suture from accidentally falling out of the distal end of the device. 


    PNG
    media_image1.png
    248
    455
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATHERINE M SHI/Primary Examiner, Art Unit 3771